1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT
9                       EASTERN DISTRICT OF CALIFORNIA
10
                                 ----oo0oo----
11

12   CYNTHIA HOPSON,                   NO.   2:18-cv-3034 WBS EFB
13                 Plaintiff,

14       v.                            ORDER REFERRING CASE TO VDRP AND
                                       STAYING PROCEEDINGS
15   THE CHICKEN BARN, INC., as an
     entity and doing business as
16   “Chicken Barn”; SEE’S CANDY
     SHOPS, INC., as an entity and
17   doing business as “See’s
     Candies”; MCHENRY-MODESTO, a
18   California Limited
     Partnership; and DOES 1-50,
19   inclusive,

20                 Defendants.

21

22                               ----oo0oo----

23            The court has determined that this case is appropriate

24   for an early settlement conference and will refer the action to

25   the court’s Voluntary Dispute Resolution Program (“VDRP”).

26            IT IS THEREFORE ORDERED that:

27            1.       Within fourteen (14) days of this Order, the

28   parties shall contact the court’s VDRP administrator, Sujean
                                       1
1    Park, at (916) 930-4278 or SPark@caed.uscourts.gov, to start the

2    process of selecting an appropriate neutral.     The parties shall

3    carefully review and comply with Local Rule 271, which outlines

4    the specifications and requirements of the VDRP.

5                2.    Any party that objects to this referral to the

6    VDRP shall file its objections within seven (7) days of this

7    Order.     Such objections shall clearly outline why that party

8    believes that the action is not appropriate for referral to the

9    VDRP.

10               3.    To avoid the unnecessary expenditure of costs and

11   attorneys’ fees, this action is hereby stayed to provide the

12   parties time to complete the VDRP session.     No later than five

13   (5) days after completion of the VDRP session, the parties shall

14   file a joint statement indicating whether a settlement was

15   reached.

16               4.    The parties shall complete the VDRP session no

17   later than August 5, 2019.      The court hereby resets the Status

18   (Pretrial Scheduling) Conference for September 16, 2019.      If a

19   settlement is not reached through VDRP, the parties shall submit

20   an Amended Joint Status Report no later than September 3, 2019.
21               IT IS SO ORDERED.

22   Dated:     May 21, 2019

23

24

25

26
27

28
                                         2
